   Case 19-13120-elf        Doc 25    Filed 09/29/20 Entered 09/29/20 12:56:27            Desc Main
                                      Document Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               :
                                                    :
         Amy L. McCaffrey                            :      Case No.: 19-13120-elf
                                                     :
         Debtor                                      :      Chapter 13

                               ORDER SCHEDULING
                  EXPEDITED HEARING ON MOTION TO INCUR NEW DEBT

        AND NOW, upon consideration of the Expedited Motion to Incur New Debt (“the Motion”), and
the request for an expedited hearing thereon, and sufficient cause being shown, it is hereby ORDERED
that:

   1. The request for an expedited hearing is GRANTED.

   2. A hearing to consider the Motion shall be and hereby is scheduled on October 20, 2020 ,
      at 1:00 p.m.          , in the United States Bankruptcy Court, 900 Market Street, 2nd Floor,
      Courtroom No. 1, Philadelphia, Pennsylvania, 19107.

   3. Written objections or other responsive pleadings to the Motion (while not required) may be filed
      up to the time of the hearing and all objections will be considered at the hearing.

   4. The Movant shall serve this Order on all other parties in interest, including all creditors, by
      regular mail no later than 5:00 p.m. on October 1, 2020.                              .

   5. The Movant shall file a Certification of Service as required by Local Rule 9014-4.




         Date:    9/29/20
                                                     ERIC L. FRANK
                                                     U.S. BANKRUPTCY JUDGE
